Case 1:19-cv-00339-JTN-SJB ECF No. 144, PageID.664 Filed 01/07/21 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,
                                                                  Case No. 1:19-cv-339
 v.
                                                                  HON. JANET T. NEFF
 DANIEL THODY, et al.,

        Defendants.
 ____________________________/

                                           ORDER

       This is a civil action. Defendant Walter-Eliyah Thody filed a Demand for Dismissal

Pursuant to Provisions of U.S. Constitution and High Court Decisions (ECF No. 114) and a Motion

to Dismiss Harassment Suit and for Compensation for Defendant’s Costs (ECF No. 129). The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on

December 9, 2020, recommending that the motions be denied. The Report and Recommendation

was duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1).

Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 138) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Walter-Eliyah Thody’s Demand for

Dismissal Pursuant to Provisions of U.S. Constitution and High Court Decisions (ECF No. 114)

and Motion to Dismiss Harassment Suit and for Compensation for Defendant’s Costs (ECF No.

129) are DENIED for the reasons set forth in the Report and Recommendation.



Dated: January 7, 2021                                      /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
